Citation Nr: 1501416	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a severed saliva gland.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right perforated tympanic membrane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently resides at the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.  

The Board notes that the Veteran was previously represented in this appeal by Veterans of Foreign Wars.  However, the Veteran submitted a VA Form 21-22 dated January 2014 appointing Disabled American Veterans as his representative.  Thus, the Veteran is no longer represented by Veterans of Foreign Wars in this case. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to nonservice-connected pension has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection for a back disability

The Veteran contends that he has a back disability that is related to his military service, specifically from his training in the Marine Corps.  See, e.g., the December 2014 Board hearing transcript, pgs. 5-6.  He has also stated that he had scoliosis that pre-existed his military service and was aggravated by the training.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

The Veteran's August 1953 service enlistment examination documents a diagnosis of mild lordosis and scoliosis.  The presumption of soundness has therefore been rebutted.  The remainder of his service treatment records is absent indication of complaints of or treatment for his back.  However, the Board notes that the Veteran is competent to attest to experiencing an injury to his back from training during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his back knee from training.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's back disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2014); Wagner, supra; VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that during the above-referenced videoconference hearing in December 2014, the Veteran reported that he had received treatment for his back at the VA Medical Center in Dallas, Texas in the 1990s or early 2000s.  He has also indicated that he currently receives VA treatment for his back.  See the December 2014 Board hearing transcript, pgs. 7-8.  These records, however, are absent from the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

§ 1151 claims

The Veteran contends that he has a severed saliva gland and a right perforated tympanic membrane as a result of a surgical procedure performed in January 2007 on his right ear, specifically a canal-wall down master treatment plan possible Bondy mastoidectomy to exteriorize his attic cholesteatoma.  See, e.g., the December 2014 Board hearing transcript, pgs. 14-17; see also a VA treatment record dated January 2007.  

A review of the record reveals that on January 3, 2007, the Veteran received ENT treatment at the VA Medical Center in Dallas, Texas.  At that time, the treating physician, B.I., M.D., noted that the Veteran had a history of left ear surgery three times with the last two done at the VA Medical Center with a mastoid obliteration followed by oculocephalic reflex.  The Veteran reported hearing on the left side had improved slightly but that his right ear is the one he hears mostly out of.  Dr. B.I. noted that the Veteran had a history of right sided cholesteatoma and had intermittent foul smelling otorrhea from the right ear.  After examination of the Veteran, Dr. B.I. rendered diagnoses of bilateral mixed loss with poor discrimination in the left ear; right attic retraction pocket cholesteatoma; and status post canal-wall down master treatment plan with stable cavity.  He reported that the treatment options for the right ear including in-office aural toileting every 4 to 6 weeks to prevent recurrent infections in the attic retraction pocket versus canal-wall down master treatment plan possible Bondy mastoidectomy to exteriorize his attic cholesteatoma.  Although the operation would not improve the Veteran's hearing, it would make the ear safer.  Dr. B.I. further noted that the Veteran was scheduled for surgery in 2 weeks.

Crucially, the Veteran's right ear surgery report does not appear to have been associated with the claims folder.  Indeed, the January 3, 2007 VA treatment record and a follow-up History and Physical treatment record dated January 10, 2007 are the only treatment records pertaining to the Veteran's right ear procedure that have been associated with the record.  Notably, the January 10, 2007 VA treatment record documents the Veteran's upcoming surgery on January 17, 2007 for the canal-wall down master treatment plan versus Bondy mastoidectomy.  In light of the foregoing, the Board finds that the January 2007 surgical report should be obtained and associated with the Veteran's claims folder.  

Additionally, in obtaining the Veteran's outstanding January 2007 surgical report, the Veteran's actual signed informed consent form relating to surgery must also be obtained and associated with his claims folder.  In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

For benefits to be granted under the provisions of 38 U.S.C. § 1151, the evidence must demonstrate that the claimant sustained additional disability as a result of VA medical treatment and that such additional disability either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In determining whether a veteran has an additional  disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  To establish causation, the evidence must show that VA medical care resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  Benefits under 38 U.S.C. § 1151 cannot be granted if additional disability is the result of the natural progress of a disease.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed  consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (2014).  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether his January 2007 surgical procedure on his right ear was either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining such if, and only if, the Veteran's January 2007 surgical report and/or subsequent treatment records pertaining to the surgery are obtained.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2014), supra. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records, to include all treatment records pertaining to the Veteran's treatment for his back as well as the January 2007 surgical procedure involving his right ear.  All attempts to secure this evidence must be documented in the claims folder.

3. Contact the Dallas, Texas VA Medical Center 
and request any and all consent forms that were signed by the Veteran with regard to his January 2007 right ear surgical procedure and associate those records with the claims folder.  If no signed consent forms are obtained, the reasons for this should be documented in the claims folder. 

4. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a) Whether the Veteran's back disability is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].    

b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the back.    

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service, to include the Veteran's credible report of experiencing back pain from training in the Marine Corps, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. If, and only if, the Veteran's January 2007 surgical report documenting his right ear procedure or subsequent treatment records noting the procedure is obtained, schedule the Veteran for a VA examination to determine whether he has any additional saliva gland or right tympanic membrane disability due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.
It should be noted that the Veteran has contended that he sustained a severed salivary gland and additional right perforated tympanic membrane as a result of medical treatment furnished at the Dallas VA Medical Center in January 2007.  The examiner is requested to answer the following questions:

a. Did the Veteran suffer additional disability of the salivary gland or right tympanic membrane, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the Dallas VA Medical Center in January 2007?

b. If so, has any of the additional disability completely resolved without any further residual disability?  If so, when did they resolve?

c. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d. Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


